             Case 1:18-cv-03670-CCB Document 90 Filed 07/23/20 Page 1 of 2
                                                                                                                           C yr i l V. Sm ith
                                                                                                           Z uc k er m an S p ae d er L L P
                                                                                                           c s m ith @ zuc k er m an .c o m
                                                                                                                        ( 41 0) 9 4 9- 11 4 5




                                                                   July 23, 2020

VIA CM-ECF AND FEDERAL EXPRESS

Hon. Catherine C. Blake
United States District Judge
United States District Court for the District of Maryland
101 West Lombard Street
Chambers 7D
Baltimore, MD 21201
            Re:        Fire and Police Retiree Health Care Fund, San Antonio v. David D. Smith, et
                       al., Civil No. CCB-18-3670

Dear Judge Blake:

        Attached is a courtesy copy of Plaintiffs’ motion for preliminary approval of the settlement
of the above-captioned action. Plaintiffs are pleased to inform the Court that the parties reached
agreement on this settlement after protracted, arm’s-length negotiations with the assistance of a
nationally recognized JAMS Mediator, Robert Meyer. A copy of the Stipulation and Agreement
of Settlement, Compromise and Release (the “Settlement Agreement”) is attached to Plaintiffs’
motion as Exhibit 1.

         As more fully set forth in the motion, the Settlement provides far-reaching benefits to
Sinclair and its shareholders, including substantial corporate governance reforms along with nearly
$25 million in financial recovery. The parties respectfully request that the Court enter the proposed
Order Preliminarily Approving Settlement and Providing for Notice, which would preliminarily
approve the settlement and direct publication of notice to shareholders.

        Plaintiffs also request that the Court schedule a final settlement hearing at least 60 days
after the entry of the Order Preliminarily Approving Settlement and Providing for Notice to (a)
entertain any comments on or objections to final approval of the Settlement and (b) consider the
application of Plaintiffs’ counsel for an award of attorneys’ fees and expenses, as well as Plaintiff
Incentive Awards. This requested relief is set forth in the proposed order attached as Exhibit 1-B
to Plaintiffs’ motion and has been emailed to chambers in Word version. Defendants support entry
of the proposed order in the form submitted to the Court.

       If it is possible, consistent with the Court’s schedule, to set a final approval hearing in the
range of 60-90 days from preliminary approval, the parties would certainly appreciate it.


 1 0 0 E . P R AT T S T . , S U I T E 2 4 4 0 , B AL T I M O R E , M D 2 1 2 0 2 - 1 0 3 1 | T 4 1 0 . 3 3 2 . 0 4 4 4 | F 4 1 0 . 6 5 9 . 0 4 3 6

      Z U C K E R M AN S P AE D E R L L P | W AS H I N G T O N , D C | N E W Y O R K | T AM P A | B AL T I M O R E

                                                                                                                                        7317514.1
             Case 1:18-cv-03670-CCB Document 90 Filed 07/23/20 Page 2 of 2
V I A C M - E C F AN D F E D E R A L E X P R E S S
H O N . C AT H E R I N E C . B L A K E
JULY 23, 2020
P AG E 2




       Thank you for your consideration in connection with this matter. We would be pleased to
provide any additional information the Court might require.

                                                     Respectfully submitted,


                                                     /s/ Cyril V. Smith

                                                     Cyril V. Smith

 cc:       All counsel of record (via CM-ECF)




                                                                                        7317514.1
